Beaming, V. C.
Tlie general jurisdiction of a court of equity over express private trusts of the nature of the trust set forth in the bill necessarily includes the power to construe and enforce such trusts. See Pom. Eq. Jur. §§ 153, 158, 219. But I am unable to find any reason or authority which supports the privilege of a person who asserts no rights or duties under a trust to invoke the aid of a court of equity for either its construction or execution. Complainants assert no interests under the trust referred to in the bill either as cesbuis que tmisient or as trustees. They do not claim to have become entitled to any rights of the cestuis que trustenb as such, or to have become entitled to any rights of the deceased trustee or to have become charged with the burden of the trust which was imposed upon the deceased trustee, but allege that as heirs-at-law of Richard Warren, their grandfather, *418they are present owners in fee of an undivided part of the premises, and that defendants, under the claim that they are owners in fee of the entire premises, exclude complainants from possession. The real controversy thus presented involves a claim upon the part of complainants to the legal title to the premises in dispute and not the claim of a cestui que trust or trustee for the enforcement of rights under a trust or for the ascertainment of rights or duties arising from the trust. Where the jurisdiction of a court of equity to construe wills has been regarded as simply an incident of the general jurisdiction over trusts, complainants appear to have been uniformly required to assert rights or duties arising under a trust created by the will to entitle them to invoke the aid of a court of equity in the construction of a will. Torrey v. Torrey, 55 N. J. Eq. (10 Dick.) 410; Hayday v. Hayday, 39 Atl. Rep. 373; Bailey v. Briggs, 56 N. Y. 407; Chipman v. Montgomery, 63 N. Y. 221. The situation presented by the present bill is analogous.
It is also manifest that the bill cannot be maintained as a bill io remove a cloud from the title of complainants or as a statuiory bill to quiet title, fqr the estate asserted by complainants is, as already stated, a purely legal estate and defendants are in possession.
I. will advise an order sustaining the demurrer.